Citation Nr: 1506175	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  07-38 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include a psychotic disorder and depression, but not PTSD.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel





INTRODUCTION

The Veteran had active service from November 1972 to November 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This claim was previously before the Board in May 2011 and June 2014, at which times it was remanded for additional development.  That development having been completed, this claim is once again before the Board.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In light of Clemons, the Board concludes that the Veteran's acquired psychiatric disorder claim encompasses claims of entitlement to service connection for PTSD, and service connection for an acquired psychiatric disability other than PTSD.  Moreover, given the specific legal requirements for establishing entitlement to service connection for PTSD under 38 C.F.R. § 3.304(f), the Board has bifurcated the Veteran's acquired psychiatric disorder claim into two separate issues; namely (1) entitlement to service connection for PTSD, and (2) entitlement to service connection for an acquired psychiatric disorder other than PTSD, as reflected on the first page of this decision.  See Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (stating that "bifurcation of a claim generally is within the Secretary's discretion").

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include a psychotic disorder and depression, but not PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Though the Veteran's reported stressor is consistent with the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) PTSD stressor criteria, the Veteran is not shown to have a current diagnosis of PTSD that meets such criteria.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (f), 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 369 (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

By a letter dated in February 2007, the RO advised the Veteran of the evidence needed for claim substantiation and explained what evidence VA would obtain or assist in obtaining and what information or evidence the claimant was responsible for providing.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The letter apprised the Veteran of the downstream disability rating and effective date elements for claims, as required under Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that VA's duty to notify has been met.

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, private treatment records, and VA medical records have been obtained.  VA provided the Veteran with adequate medical examinations in June 2011 and July 2014.  The examinations are adequate because each contains a history obtained from the Veteran and thorough examinations relevant to the applicable rating criteria.

In regard to the issues of PTSD, the Veteran's claim has been remanded on two occasions, March 2011 and June 2014, in order to obtain VA examinations regarding etiology.  An examination was subsequently conducted on June 2011 and an addendum obtained in July 2014.  Therefore, the Board finds that the AOJ has substantially complied with the previous remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in Virtual VA and the Veteran's Benefits Management System (VBMS).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Criteria

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Service connection may be granted for chronic disabilities, such as psychoses, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted in service is not shown to be chronic, then a showing of continuity of symptomatology after service will be required to establish service connection. 38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology is specifically limited to the chronic conditions listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity to symptomatology can be used only in cases involving those disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a) ).  PTSD is not considered a chronic condition under the statute.  

According to 38 C.F.R. § 3.304 (f) (2014), service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with § 4.125(a) (i.e., DSM-IV); (2) a link, established by medical evidence, between current PTSD symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.

With regard to the third PTSD criterion, prior to July 13, 2010, evidence of a stressor in service, the evidence necessary to establish that the claimed stressor actually occurred varied depending on whether it could be determined that the Veteran "engaged in combat with the enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2).  If the evidence establishes the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f)(2).

Prior to July 13, 2010, where, conversely, a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone would not be sufficient to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, in these situations, the record must contain service records or other corroborative evidence that substantiates or verifies his statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 1 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Previously, a medical opinion diagnosing PTSD after the fact did not suffice to verify the occurrence of the claimed in-service stressor.  See Moreau, 9 Vet. App. at 395-96; Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

VA recently amended its regulations governing service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor where the following requirements are satisfied.  First, the Veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f)(3). Second, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  Id.  Additionally, there must be in the record no clear and convincing evidence to the contrary, and the claimed stressor must be consistent with the places, types, and circumstances of the Veteran's service.  Id. 

The Board notes that in the instant case, the Veteran has not alleged, and the evidence has not shown that the Veteran engaged in combat.  Rather, the Veteran has submitted a specific incident with his drill sergeant and several different traumatic events during his training and thereafter.

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The Board shall consider all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Background

The Veteran contends that he has a current diagnosis of PTSD that is related to a specific incident with his drill sergeant while in training to be a radio operator in preparation to going to Vietnam.  The Veteran reports that five of his cousins were in Vietnam at the time and three died and the drill sergeant stated that his MOS would place him on the front lines.  As a result, he developed the profound sense that he would die if sent to Vietnam.   He was unable to complete his radio and telegraph training and was reassigned to a base in the South for the remainder of his draft.  The Veteran has also indicated that being in a loud telegraph training environment led to his development of depression and PTSD.  He also reported an instance in his VA Form 9 of seeing a fellow servicemember shoot himself in the head after receiving a "Dear John" letter.

A review of the Veteran's STRs shows that he was treated in service for complaints of heart palpations and assessed with an impression of anxiety in November 1974.  There was no etiology provided for this condition and it was not listed on the Veteran's exit examination.

A review of post-service treatment records revealed that the first psychiatric treatment that the Veteran received was in October 2003, in which he was treated for a diagnosis of depression and psychosis.

In August 2005, the Veteran had a negative PTSD screening.  He was treated for complaints of depression, which he stated had been occurring off and on for the past 30 years.  The Veteran was diagnosed with major depressive disorder, moderate to severe, rule out alcohol induced mood disorder, and depressed alcohol abuse and dependency.

In November 2005, the Veteran was treated for complaints of depression.  He was diagnosed with alcohol abuse, episodic drinking behavior, pain disorder associated with both psychological factors, and a general medical condition unspecified
adjustment reaction. 

In November 2006, the Veteran was found to have a positive PTSD screen and referred for further evaluation.

In December 2006, the Veteran was treated for complaints of high levels of frustration, violent tendencies, lack of interest and difficulty concentrating, hearing Morse code and his drill sergeant's voice, and chronic sleep disturbance.  The Veteran reported symptoms increasing within the previous few months.  The Veteran was diagnosed with depressive disorder not otherwise specified, psychotic disorder not otherwise specified, alcohol abuse, rule out alcohol induced psychotic disorder, and rule out PTSD.

In January 2007, the Veteran continued to receive treatment for his psychiatric symptoms.  His diagnoses included depression, psychosis, and alcohol abuse.

In May 2008, the Veteran was seen for complaints of sleep disturbance and nightmares.  His diagnoses included depression, psychosis, and alcohol abuse.

In April 2010, the Veteran was assessed with several different potential psychiatric disorders, to include PTSD.  However, it was noted that the Veteran's results were inconsistent and that there was a high instance of symptom fabrication, casting doubt on the validity of any such resultant diagnosis.

The Veteran was provided with a VA examination in June 2011.  At the examination, the Veteran described his stressor as a 1973 motor vehicle accident in which another person was killed.  He expressed that he felt feelings of horror and helplessness associated with the event, but not fear.  Upon applying the DSM IV criteria, the Veteran responded positively to each criteria.  However, upon further engagement as to the provision of specific examples to back up each criteria, the Veteran was unable to provide any such examples.  For instance, the Veteran could not even describe a flashback and stated that he experienced them in his sleep.  He was also unable to describe how he avoided reminders of the trauma and unable to describe how he experienced physical distress at reminders of the trauma.  While describing the event, no arousal symptoms were noted during the exam.  Based upon review of the claims file, interview, and objective testing, the examiner diagnosed the Veteran with major depressive disorder, recurrent severe with psychotic features and was given a Global Assessment of Functioning (GAF) score of 55.

The examiner opined that the Veteran, while having a qualifying stressor, did not meet the DSM IV criteria for PTSD, namely due to his inability to provide specific examples of how he experienced the symptoms listed in the criteria.  It was further noted that a review of the Veteran's medical history showed that the Veteran had a history of over-reporting symptoms and his credibility was questionable.

The Veteran was provided with an addendum opinion to the June 2011 VA examination on July 2014.  This opinion found that the Veteran's current psychiatric disorders were not caused or aggravated by his service-connected bilateral hearing loss and/or tinnitus.

Analysis

The threshold requirement for the granting of service connection, including for PTSD, is evidence of a current disability. In the absence of evidence of a current disability, in this matter a diagnosis of PTSD according to the DSM-IV, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement in a claim of service connection of current disability "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

Here, the totality of the competent evidence does not reflect that the Veteran has or has had a diagnosis of PTSD during the relevant period on appeal.

The Board notes the Veteran's contentions that he may have had a PTSD diagnosis from a VA psychologist in December 2006.  The record does contain a positive PTSD screening and referral in November 2006 and an assessment of rule-out PTSD in December 2006, but does not contain an actual PTSD diagnosis according to DSM IV criteria.  Additionally, in April 2010, it was noted that the Veteran screened positive for PTSD, among numerous other psychiatric conditions, but that such results were unreliable as the Veteran appeared to be engaging in symptom embellishment and/or malingering.  Apart from these entries, there is no other mention of any possible diagnosis of PTSD.

Additionally, it is noted that the only medical evidence of record that actually applied the DSM IV criteria to the Veteran's psychiatric complaints was via the June 2011 VA examination.  Upon such application, the examiner was able to definitively determine that the Veteran's psychiatric symptoms did not meet the DSM IV criteria and did not constitute a diagnosis of PTSD.

The Board notes that the Veteran is competent to testify as to a condition within his knowledge and personal observation.  See Barr v. Nicholson, 21 Vet. App. 303, 308-10 (2007).  However, it is clear, based on a detailed review of the statements overall, that the Veteran has no actual specialized knowledge of medicine in general, or psychiatry more particularly, and that he is merely speculating as to whether he has a current diagnosis of PTSD.  In this regard, he is not competent to diagnose PTSD, as such requires specialized medical knowledge and specific testing.  See 38 C.F.R. § 3.159 (stating that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  As such, the Veteran's statements to the effect that he has a current diagnosis of PTSD are lacking in probative value.  

Therefore, the most probative evidence of record reflects that the Veteran lacks a diagnosis of PTSD under the DSM IV during the appeals period.  Absent the required diagnosis of PTSD, at any time during the appeals period, there is no current disability to attribute to the Veteran's military service.  Brammer, 3 Vet. App. at 223.

For the reasons provided above, the preponderance of evidence is against the Veteran's claim.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulation. Gilbert, 1 Vet. App. at 49; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

Although the Board regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder, to include a psychotic disorder and depression, but not PTSD.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr, 21 Vet. App. at 303.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Here, the Veteran was provided with a VA examination in June 2011 and an addendum opinion in July 2014 for his acquired psychiatric disorder, to include a psychotic disorder and depression.  In the June 2011 examination, the examiner opined that the Veteran's current psychiatric diagnoses of major depressive disorder and psychosis were not related to military service.  In support, the examiner provided that there was no evidence that the Veteran was treated for depression or psychosis in service.  The Court has found that an examination is inadequate where the examiner relies on the absence of evidence in the service treatment records to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Additionally, although he noted that the Veteran was treated for another psychiatric disorder in service, i.e. anxiety, he did not provide any detail as to why that disorder could not have manifested in or be related to the Veteran's current diagnoses of depression and psychosis.  This is particularly important in light of the fact that the Veteran's VA outpatient treatment records, in an August 2005 note, showed that the Veteran had indicated to treatment providers for the purpose of treatment, and not compensation, that he had these symptoms for the past 30 years, which would place onset at the time of military service.  As such, an addendum opinion is required to adequately address the issue of the Veteran's in-service diagnosis of anxiety and his lay assertions of continuity of symptoms since military service to treatment providers.

Also, the Veteran was provided with an addendum opinion on July 2014 regarding any possible etiological nexus of the Veteran's current psychiatric disorder to his service-connected hearing loss and tinnitus.  In particular, the Veteran has provided statements to the effect that these conditions evoke negative memories of being in service telegraphing school and subjected to constant loud noise, of which he notes as a catalyst for his psychiatric condition.  The examiner simply provided that it was less likely than not that the Veteran's service-connected conditions caused or aggravated the Veteran's psychiatric condition.  However, no further explanation was provided and there was no discussion of the Veteran's lay statements regarding the telegraphing school memories.  A VA examination is inadequate where a VA examiner ignores the veteran's lay statements.  Id.  As such, the addendum opinion must also address the issue of secondary service connection in greater detail, to include consideration of the Veteran's lay statements.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal. After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all available VA treatment records. All attempts to procure records should be documented in the file. If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After any additional evidence has been associated with the claims file, return the Veteran's claims file to the VA examiner who conducted the June 2011 and July 2014 VA examinations for an addendum opinion to provide a detailed etiology opinion for the Veteran's currently diagnosed major depressive disorder and psychosis.  No further discussion of PTSD is necessary.  If that examiner is no longer available, forward the Veteran's claims file to a qualified examiner of similar specialization.

The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. All required testing must be performed.

The examiner should render an opinion, consistent with sound medical judgment, as to the following: (1) is it at least as likely as not (50 percent or greater probability) that any psychiatric disorder that the Veteran now has, had its onset in service or is otherwise related to any incident or event of service? (2) Is it at least as likely as not (50 percent or greater probability) that any psychiatric disorder that the Veteran now has, was caused by the service-connected bilateral hearing loss or tinnitus? (3) Is it at least as likely as not (50 percent or greater probability) any psychiatric disorder that the Veteran now has, was aggravated (i.e., permanently worsened beyond its normal progression) by the service-connected bilateral hearing loss or tinnitus? 

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached. The basis for each opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record and sound medical principles, including the use of any medical literature, which may reasonably illuminate the medical analysis in the study of this case.

In particular, the examiner must discuss the Veteran's in-service diagnosis of anxiety and why it is or is not specifically related to his current diagnosis of major depressive disorder and psychosis.  The examiner must fully support his conclusions as discussed above.  

Further, in regard to the issue of secondary service-connection to the Veteran's bilateral hearing loss and tinnitus, the examiner must consider the Veteran's lay statements regarding the possible onset of his condition occurring in conjunction with the distress he experienced while being in the noise-filled environment of telegraphing training and how his current hearing problems, which resulted from such training, creates negative memories that exacerbates his psychiatric condition.

3. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, an SSOC must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


